TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00348-CV



                                      Joe Pena, Sr., Appellant

                                                  v.

                       Charles E. Lance and Rique D. Bobbitt, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GN-05-001783, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Joe Pena, Sr. filed his notice of appeal on May 20, 2016, complaining of

an order dismissing his lawsuit for want of prosecution, signed August 24, 2014. On June 2, 2016,

we sent appellant a letter asking how we might be able to exercise jurisdiction over his appeal,

asking that his response be filed no later than June 13. To date, appellant has not responded to

our communication. We therefore dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a); see also id. R. 26.1 (deadlines for filing notice of appeal in civil case).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 28, 2016